DETAILED ACTION
	This Office action is in response to the amendment filed February 22, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of IDE et al (2011/0001190), JUNG et al (8,241,831) and TELITEL et al.
The claimed invention now recites the following:

    PNG
    media_image1.png
    668
    602
    media_image1.png
    Greyscale

IDE et al report a curable composition wherein any of a cationic polymerization initiator, a radical polymerization initiator and a photoacid generator can be used as a curing agent, see paragraphs [0172] – [0200] which also include an onium salts such as sulfonium and iodonium salts, see paragraphs [0194] – [0196].  
JUNG et al is cited to disclose that the sulfonium salts and iodonium salts are interchangeable as photoacid generators in a positive resist composition, see columns 11-13.
TELITEL et al report the identically claimed photoacid generator as recited in claim 1, as seen on page 15934 of the journal article.   The 1,3-(dicyanomethylene)-3-indane salts are explored for the design as a strong acid generator used in ring-opening polymerization the cationic polymerization processes and a new compound is proposed for free radical polymerization, see the structure below:
    PNG
    media_image2.png
    248
    348
    media_image2.png
    Greyscale

TELITEL et al disclose that the reported 1, 3-(dicyanomethylene)-3-indane is a deblockable acid as seen in the attached excerpt from page 15935 in the “Conclusions” portion of the article:

    PNG
    media_image3.png
    248
    400
    media_image3.png
    Greyscale

   
    PNG
    media_image4.png
    169
    396
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of pattern formation to use any of the compounds reported in TELITEL et al in the art of IDE et al or JUNG et al wherein an equivalent cationic groups such as sulfonium can be paired with the anionic indane compounds with the reasonable expectation of same or similar results for use in a curable composition or photoresist and expect excellent heat resistance, superior insulating properties as reported in IDE et al.	The rejection is repeated absent any objective evidence to show unexpected results.
Claim 12 is seen to be met by the prior art photoacid generator in TELITEL et al, as the R group can be defined as a polycyclic group.
Claims 1, 5-10 and 15-17, 20 and 21 are seen as allowable.  None of the prior art references report the photoacid generator in the photoresist composition recited in claims 1, 5 and 15, the photoacid of Formula (IV) and from claim 15 are shown below:
: 
    PNG
    media_image5.png
    558
    599
    media_image5.png
    Greyscale

TELITEL et al lack the claimed anionic group having the X5 and the X6 variables as noted by applicant’s attorney.   
Claim 15 recites the following compound:

    PNG
    media_image6.png
    177
    364
    media_image6.png
    Greyscale

This compound is not taught as well.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DHALIWAL et al (2019/0256683) is cited of interest as disclosing a metal salt of malonic acid shown here:

    PNG
    media_image7.png
    115
    395
    media_image7.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                              
J. Chu
March 15, 2022